IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

MINUTES OF PROCEEDINGS
DATE: July 9, 2019
U.S. Magistrate Judge Bruce J. McGiverin AUSA Marie Christine Amy
AUSA José Capé - Iriarte
UNITED STATES OF AMERICA
Plaintiff Return of Indictment by the Grand Jury
v.
SEALED Criminal No. 19-431 (PAD)

Julia Beatrice Keleher (1) et al

Defendant (s)

 

Indictment was filed in open court.

Arraignment will be set upon the arrests of the defendants

Case is assigned to U.S. District Judge Pedro A. Delgado

NEW CASE:

( ) This Indictment supersedes Criminal Case No. ------

( ) The Court granted the government's oral motion to unseal the Indictment.

( ) Defendant(s) has appeared in Magistrate Case No, ------ This case having been merged, is hereby closed.
( ) Defendant(s) has/have not appeared in a Magistrate Case.

( ) Defendant(s) is to remain on same conditions of release. This case having been merged, is
hereby closed.

( ) Defendant(s) is/are under custody. Marshal to produce defendant(s).

As to defendant(s) _X__ warrant of arrest and/or writs to be issued. Arraignment Hearing to be set

upon arrest.
( ) Defendant(s) Clerk to notify: ( ) Defendant (  ) Sureties.
( ) Summons to be issued. () U.S. Marshal or agents are to serve summons. (_ ) Clerk to send summons by mail.

S/ Beatriz Garratén
Courtroom Deputy Clerk

Time in Court; 1 minute
